DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Introduction
Claims 1-20 are pending and have been examined in this Office Action.  This is the First Office Action on the Merits.  
Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the disclosure.
Drawings
The drawings are objected to because they appear to contain drawings other than black and white line drawings and are listed as such in the record.  It appears that the drawings have gray shading in objects and lines.  See MPEP 608.02.V for drawing requirements.  The examiner recommends correcting the drawings to be black and white line drawings and, then, resubmitting all drawings to ensure each drawing is correctly labeled as a black and white line drawing in the record.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	
Claim Objections
Claims 4, 12, and 14 are objected to because of the following informalities:  
There should be a comma after “claim 3”.  
In claim 12, “the at least one determined zoom pattern” in lines 3-4 should be “the determined at least one zoom pattern” for consistency.  
The preamble of claim 14 recites “apparatus method”, which should be “apparatus”.  
 Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites determining an initial path, determining whether a line between two points and bypassing a third, intermediate point intersects an object, and determining a straitened path through the two point by removing the third point. These limitations are merely determination steps and could be performed in the human mind or with pen and paper.  Therefore, the claim is directed to an abstract idea.  This judicial exception is not integrated into a practical application because there is no application beyond the abstract idea, i.e., beyond straightening a path by removing an unnecessary point. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a processing core and memory are merely generic computer components recited at a high level that the abstract idea is intended to be implemented on.  Merely implementing an abstract idea on generic computer components does not amount to significantly more.
Claim(s) 2-20 is(are) rejected because it(they) depend(s) on claim 1 and fail(s) to cure the deficiency(ies) above.  These claims add details to the determinations, such as using a grid, altering the grid, repeating the steps, receiving and providing information, etc.  These claims do not change that the scope is directed to an abstract idea or merely add well-known steps, such as receiving and providing information as discussed in MPEP section 2106.05(d).II, which do not amount to significantly more.  Claims 14 and 17 add a vehicle or ground control station, however, there is no tie between the added structure and the determination steps of claim 1.  Therefore, these additional elements are interpreted as extra-solution activity, do not affect the abstract idea, and do not amount to significantly more.  
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 
Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.
Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.
(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with terms which are not clear, concise, exact, and/or lack antecedent basis. The claims should be revised carefully in order to comply with 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Examples of some unclear, indefinite, inexact or verbose terms used in the claims are listed below.
Claim 1 recites the limitation "the points" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite which points this limitation is intended to refer to.
Claim 1 recites the limitation "two of the points" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation. The Office recommends “the two of the points”.  
Claim(s) 2-20 is(are) rejected because it(they) depend(s) on claim 1 and fail(s) to cure the deficiency(ies) above.  
Claims 2-20 recites “An apparatus according to claim”.  It is indefinite if this is a new apparatus or the apparatus of claim 1, i.e., it is indefinite if all of the limitations of claim 1 are required or if only some of the limitations are required.  The Office recommends “The apparatus of claim”.  
Claims 2-13, 15, 16, and 18-20 recite “wherein cause the apparatus”, which is indefinite as to what is causing the apparatus to do something.  Further, in some of the claims, what the apparatus is caused to do does not make grammatical sense.  For example, claim 2 recites, “wherein cause the apparatus further determine”, which is grammatically incorrect and unclear.  Therefore, the scope of the claims is indefinite.  
Claim 3 recites “detect the obstacle in the initial path”; however, the initial path is determined past the obstacle in claim 1.  Therefore, the scope of the claim is indefinite; how is the initial path determined past an obstacle if the obstacle isn’t yet detected, or is the initial path determine past the obstacle or through it.  
Claim(s) 4 is(are) rejected because it(they) depend(s) on claim 3 and fail(s) to cure the deficiency(ies) above.  
Claim 4 recites the limitation "a line" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation.
Claim 5 recites the limitation "at least one obstacle" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation.
Claim 5 recites the limitation "a local initial path" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is the same as the initial path in claim 1, part of the initial path in claim 1, a different initial path, etc. 
Claim(s) 6 is(are) rejected because it(they) depend(s) on claim 5 and fail(s) to cure the deficiency(ies) above.  
Claim 7 recites the limitation "the one or more obstacles" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite what this limitation is referring back to since there is only a single obstacle in claim 1.
Claim 7 recites the limitation "a straightened path" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation.
Claim 7 recites the limitation "the straightened paths" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite which paths this limitation is referring to and how multiple paths can be used when only a single path may have been determined.  
Claim 7 recites the limitation "start to target locations" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation.
Claim 8 recites the limitation "a line" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation.
Claim 8 recites the limitation "at least one turn point" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation.
Claim 9 recites the limitation "the grid" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 9 recites the limitation "the at least one obstacle" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 11 recites the limitation "at least one obstacle" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to or include the obstacle in claim 1.
Claim 11 recites the limitation "at least one obstacle" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation.
Claim 11 recites the limitation "a path generated" in line 6.  There is no path generated so the scope of the claim is indefinite as to what this limitation is referring to.  
Claim(s) 12 and 13 is(are) rejected because it(they) depend(s) on claim 11 and fail(s) to cure the deficiency(ies) above.  
Claim 13 recites the limitation "zoom patterns" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation.
Claim 13 recites the limitation "at least one obstacle" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation.
Claim 13 recites the limitation "the determined zoom pattern" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 13 recites applying a path finding algorithm only to zoom patterns; however, the scope of this claim is indefinite.  As best understood, the claim, as a whole, is directed to creating a path between the start location and a target location, therefore, there has to be a path finding algorithm used in order to create the path.  A simple connecting of two points assuming that there are no obstacles in the way is still finding a path.  The Office is interpreting this claim as the straightening path algorithm is used in the zoom pattern areas around the obstacles and a simple connecting path is used elsewhere.  
Claim 16 recites the limitation "the determinations" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 18 recites the limitation "grid based path finding algorithm around the obstacle is used" in lines 2-3.  There is no grid based path finding algorithm defined with the claim scope.  Therefore, it is indefinite what this limitation is referring to.  
Claim(s) 19-20 is(are) rejected because it(they) depend(s) on claim 18 and fail(s) to cure the deficiency(ies) above.  
Claim 19 recites the limitation "the determined path" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  This limitation is also used in line 5.  
Claim 19 recites the limitation "the grid cell coordinates" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 19 recites convert the grid cell coordinates of the first and second points; however, there are no grid cells associated with the first and second points.  
Claim 19 recites the limitation "the three points" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  Line 6 recites “at least three point”, therefore, it is indefinite which exact three point of the at lest three points this limitation is referring to.  
Claim 19 recites the limitation "a line" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation.
Claim 19 recites the limitation "the first point and third point" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation.  “The first point” may not be selected and, thus, the scope of the claim is indefinite.  “The third point” lacks sufficient antecedent basis.
Claim 19 recites the limitation "the second waypoint" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  
Claim(s) 20 is(are) rejected because it(they) depend(s) on claim 19 and fail(s) to cure the deficiency(ies) above.  
Claim 20 recites the limitation "intersection analysis" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite what this limitation is referring to.
Claim 20 recites the limitation "next selected waypoints" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  There is no selecting of waypoints of selected waypoints within the claim scope.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 10, and 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2006/0149465 to Park et al.
As per claim 1, Park discloses an apparatus comprising (Park; At least paragraph(s) 13):
at least one processing core, and at least one memory including computer program code, the at least one memory and the computer program code being configured to, with the at least one processing core (Park; At least paragraph(s) 128), cause the apparatus to at least:
determine an initial path past an obstacle between a first point and a second point, wherein the initial path comprises at least two tum points between the first point and the second point (Park; At least paragraph(s) 41, 88, and 89),
determine whether a line between two of the points and bypassing at least one of the tum points intersects the obstacle (Park; At least paragraph(s) 41 and 55), and
determine a straightened path of travel in response to determination that the line between two of the points and bypassing the at least one of the tum points does not intersect the obstacle by removing the at least one bypassed tum point from the initial path (Park; At least paragraph(s) 41 and 55).
As per claim 2, Park discloses wherein cause the apparatus further determine the initial path based on a grid (Park; At least paragraph(s) 13 and 40).
As per claim 3, Park discloses wherein cause the apparatus further detect the obstacle in the initial path (Park; At least paragraph(s) 40).  
As per claim 4, Park discloses wherein cause the apparatus further use grid cells and/or real-world coordinates in determining whether a line bypassing at least one of the turn points intersects the obstacle (Park; At least paragraph(s) 41).  
As per claim 5, Park discloses wherein cause the apparatus further determine a local grid covering at least one obstacle, and to determine a local initial path past the at least one obstacle using the local grid (Park; At least paragraph(s) 41).
As per claim 6, Park discloses wherein cause the apparatus further determine the local grid covering at least two obstacles (Park; At least paragraph(s) 41 and figure 2A).
As per claim 8, Park discloses wherein cause the apparatus further repeat the determining whether a line between two points and bypassing at least one tum point intersects with the obstacle until there are no more tum points to be tested (Park; At least paragraph(s) 55).
As per claim 10, Park discloses wherein cause the apparatus further combine one or more grids into one grid when at least two obstacles cross tile boundaries (Park; At least figure 2A; the grid is combined into a grid when the two obstacle cross boundaries).
As per claim 14, Park discloses comprising one of an unmanned aerial vehicle, unmanned land vehicle or unmanned vessel (Park; At least paragraph(s) 5, 13, and 19).
As per claim 15, Park discloses wherein cause the apparatus further receive control instructions from a remote station (Park; At least paragraph(s) 79).
As per claim 16, Park discloses comprising cause the apparatus further provide at least a part of the determinations (Park; At least paragraph(s) 88-91).
As per claim 17, Park discloses comprising a ground control station (Park; At least paragraph(s) 79).  
As per claim 18, Park discloses wherein, cause the apparatus further determine the first and second points to be points between which grid based path finding algorithm around the obstacle is used (Park; At least paragraph(s) 41).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park, as applied to claim 1 or 18, in view of U.S. Patent Application Publication 2011/0166737 to Tanaka et al.
As per claim 7, Park discloses wherein cause the apparatus further determine a grid around the one or more obstacles for a search path between start and target locations around the one or more obstacles, determine a straightened path for the grid around the one or more obstacles, and use the straightened paths around the one or more obstacles in generating a path for movement from start to target locations around the one or more obstacles (Park; At least paragraph(s) 41 and figures 2B and 2C. 
Park does not explicitly disclose the use of a plurality of grids.  However, this feature is taught by Tanaka (Tanaka; At least paragraph(s) 20 and figures 7 and 16).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Tanaka into the invention of Park with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Using a plurality of grids, i.e., one around each obstacle, provides a better understanding of the movable area within the map and ensures that clearance to the obstacles is maintained, as discussed in at least paragraph(s) 25 of Tanaka
As per claim 9, Park does not explicitly disclose wherein cause the apparatus further enlarge the grid covering the at least one obstacle by means of padding cells.  
However, the above features are taught by Tanaka (Tanaka; At least paragraph(s) 20).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Tanaka into the invention of Park with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Enlarging the cells around the obstacles provides a better understanding of the movable area within the map and ensures that clearance to the obstacles is maintained, as discussed in at least paragraph(s) 25 of Tanaka.  
As per claim 19, Park discloses wherein cause the apparatus further determine grid cells provided with the at least two tum points in the determined path around the obstacle (Park; At least paragraph(s) 41 and figures 2A and 13),
Park does not explicitly disclose convert the grid cell coordinates of the at least two turn points and the first and second points in the determined path around the obstacle to real-world coordinates,
However, the above features are taught by Tanaka (Tanaka; At least paragraph(s) 101, 128, and 177).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Tanaka into the invention of Park with the motivation of simple substitution of one known element for another to obtain predictable results.  Mapping local coordinate into global coordinates is well-known in the art as shown in Tanaka.  Using the global coordinates could provide better operation of the apparatus in completing its missions, especially if it’s a mobile home appliance, such as in Park.  
select at least three points from the at least two tum points and the first and second points wherein the three points are consecutive (Park; At least paragraph(s) 41),
determine a line between the first point and third point of the consecutive points (Park; At least paragraph(s) 41),
determine whether the line and the obstacle intersect (Park; At least paragraph(s) 41), and
if no intersection, remove the middle point of the consecutive points and use the line as part of the straightened path, or if intersection found keep the second waypoint as part of the straightened path (Park; At least paragraph(s) 41).
As per claim 20, Park discloses wherein, cause the apparatus further repeat intersection analysis with next selected waypoints until there are no further removal in the selected three consecutive points (Park; At least paragraph(s) 41).
Claim Rejections - 35 USC § 103
Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park, as applied to claim 1, in view of U.S. Patent Application Publication 2019/0051198 to Nimmagadda et al.
As per claim 11, Park discloses using a grid, but does not explicitly disclose wherein cause the apparatus further determine zoom patterns by determining at least one zoom pattern that has at least one obstacle to movement, dividing the determined at least one zoom pattern into smaller zoom patterns, determining at least one of the smaller zoom patterns with at least one obstacle, repeating the dividing until predefined smallest zoom pattern size is reached, and 
However, the above features are taught by Nimmagadda (Nimmagadda; At least paragraph(s) 61 and 73).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Nimmagadda into the invention of Park with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Using smaller grids around objects allows better details around the obstacles while reducing memory and processing usage in free areas where detail is unnecessary, as discussed in at least paragraph(s) 67 of Nimmagadda.  
straighten a path generated using the at least one determined zoom pattern (Park; At least paragraph(s) 41, the path would be straightened using the grids).
As per claim 12, Park discloses wherein cause the apparatus further generate a path of travel between a start point and a target point based on a combination of information of the straightened path and at least one search path outside the at least one determined zoom pattern (Park; At least paragraph(s) 41; the initial search path has parts modified to straightened paths, therefore, the path from the start to target point is based on both the search path and straightened path using the grids).
As per claim 13, Park discloses wherein cause the apparatus further apply a path finding algorithm only to zoom patterns that have been determined to have at least one obstacle and assume that there are no obstacles in areas outside the determined zoom patterns (Park; At least paragraph(s) 41 and figure 2A; the straightening path algorithm is used on via points and areas with no obstacles would have no via points).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.  The prior art shows the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P MERLINO whose telephone number is (571)272-8362. The examiner can normally be reached M-Th 5:30am-3:00pm F 5:30-9:00 am ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David P. Merlino/Primary Examiner, Art Unit 3669